DETAILED ACTION
Brief Summary
	This is a non-final Office action addressing U.S. Application No. 16/384,628.
	On September 24, 2020, a non-final Office action was mailed in which among other findings, claims 1-20 were rejected under 35 USC § 251 for being based on a defective reissue declaration, and claims 1-20 were rejected under 35 USC § 103 as being obvious over Sebire et al. (WO 2014/206489) in view of one or more of Lim et al. (WO 2013/136173), Ng et al. (U.S. Pub. No. 2013/0114574), and Kwon et al. (U.S. Pub. No. 2012/0300752).
	On December 9, 2020, an interview was conducted between the Applicant and the Examiners of record. See Interview Summary mailed December 22, 2020 for a complete summary of the interview.
	 On December 14, 2020, the applicant filed their response to the September 24, 2020 Office action in which claims 1-11 were canceled, claims 12-14 and 19 were amended, and arguments were provided directed toward the outstanding rejections.
	On January 8, 2021, the Applicant filed a supplemental reissue declaration.
	On March 10, 2021 a final Office action was mailed in which among other findings, the drawings were objected to, the supplemental declaration was found defective, and the pending claims were rejected as being based on a defective reissue declaration, rejected for being indefinite under 35 USC 112-2nd paragraph, and as rejected under 35 USC 103 as being obvious over Sebire in view of one or more of Wu, Zhong, and Kwon.
	On June 9, 2021, the Applicant filed a Request for Continued Examination along with an amended drawing, amendments to claims 12 and 20, arguments directed toward the outstanding rejections in the view of the amendments, and a supplemental declaration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.

Drawings
The drawings were received on June 9, 2021.  These drawings are acceptable.

Reissue Declaration

	The Supplemental Reissue Declaration filed June 9, 2021 is proper and is sufficient to overcome the outstanding 35 USC § 251 rejections for being based on a defective reissue declaration.

Response to Amendments/Arguments
The Applicant’s amendments to the claims and arguments have been fully considered and are addressed below in the order presented by the Applicant.

112-2nd paragraph rejections
	The Applicant’s amendment to claims 12 and 20 are sufficient to overcome the outstanding 112-2nd paragraph rejections. Those rejections are withdrawn.

Prior art rejections
Sebire
	The applicant argues that Sebire fails to teach the claimed specific RB that is served by both a master and secondary base station (i.e. a “split RB”), fails to teach the first group of cells and the second group of cells, the second group of cells including a specific cell associated with the specific RB, fails to teach the newly amended limitation regarding “flushing a HARQ buffer used for transmission of a MAC PDU in a Msg3 buffer.” See Remarks, pages 12-13.

Examiner’s response
	The Examiner disagrees with the argument that Sebire fails to teaches a “split RB” as claimed. Sebire teaches item 203 in figure 2 is a split bearer as it is served by both the master and secondary base stations. Further, at paragraph 33, Sebire teaches, 
“However, in one example implementation, secondary BS 138 does not include a PDCP entity, but rather, both master BS 134 and secondary BS 138 rely on a common (or shared) PDCP entity 220B to handle packets (perform PDCP functions) for bearer 203. Thus, a common PDCP entity 220B may be provided or shared among master BS 134 and secondary BS 138 for bearer 203, while each of BS 134 and BS 138 includes separate RLC, MAC and PHY entities. For example, in the downlink direction (traffic or data received from core network 210), data or packets for the bearer 203 may be split into two paths, including a first path within master BS 134 (some of the received traffic passed to RLC entity 222B), and a second path for at least some of the data/traffic for bearer 203 to be directed to RLC entity 232 of secondary BS 138 via Xn interface, for example.”

This portion of Sebire teaches bearer 203 being split between the master and secondary BS.
	Regarding the first group and second group of cells, Sebire was not relied on to teach that limitation, instead Wu was relied on to teach that limitation, however Wu is no longer cited in the current rejections so the argument is moot.
	The arguments concerning the newly added limitation of flushing a HARQ buffer are moot in light of a new grounds of rejections necessitated by the amendment.

Wu
	The Applicant’s arguments with respect to Wu are moot as Wu is no longer cited in the current rejections. See Remarks at pages 13-14.

Claim Objections
Claims 12-20 objected to because of the following informalities:  The claims fail to comply with 37 CFR 1.173(c). The appendix showing support in the specification for the claims indicates support for the instant amendments can be found at column 5, lines 44-55 and column 5, lines 51-55. The Examiner is unable to find support for counting RA preamble transmissions and flushing a HARQ buffer at the indicated portions of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire et al. (WO 2014/206489 hereinafter “Sebire”) in view Deenoo et al. (U.S. Pub. No. 2016/0021581 hereinafter “Deenoo”) and further in view Dinan (U.S. Patent No. 8,462,688).

Referring to claim 12, Sebire teaches a method for performing, by a user equipment (UE), a random access (RA) procedure in a wireless communication system (see figure 2), the method comprising:
establishing one or more radio bearers (RBs) (see items 203 and 205 in figure 2) served by at least one of the master base station (see item 134 in figure 2) or the secondary base station (see item 138 in figure 2), the one or more RBs comprising a specific RB served by both the master and secondary base station (see item 203 in figure 2 and paragraph 33, “However, in one example implementation, secondary BS 138 does not include a PDCP entity, but rather, both master BS 134 and secondary BS 138 rely on a common (or shared) PDCP entity 220B to handle packets (perform PDCP functions) for bearer 203.”),
performing uplink (UL) transmissions via the established one or more RBs […] associated with the master base station and […] associated with the secondary base station (see paragraph 33, “In the uplink direction for bearer 203, traffic from the RLC 232/MAC 234 entities of secondary BS 138 and traffic from the RLC 222B/MAC 224B entities of the master BS 134 are both fed or input to common PDCP entity 220B for transmission over core network 210, for example.”),
performing one or more RA preamble transmissions to the secondary base station […] (see paragraph 36, “The MS may detect a radio link failure for a radio link (e.g., radio link 212 or radio link 214) between the MS and the secondary BS.” see also paragraph 39, “For example, as part of random access, a MS may send a BS a random access request…”);
counting a number of the one or more RA preamble transmissions until the RA procedure is completed (see paragraph 39, “However, a retransmit counter may be incremented each time a random access request is sent to a BS, and a radio link failure may be declared when the retransmit counter reaches a threshold or maximum number of retransmissions without receiving a random access response from the BS.”); and
based on a number of the one or more RA preamble transmissions reaches a maximum number of preamble transmissions (see paragraph 39, “However, a retransmit counter may be incremented each time a random access request is sent to a BS, and a radio link failure may be declared when the retransmit counter reaches a threshold or maximum number of retransmissions without receiving a random access response from the BS.”):
stopping all UL transmissions associated with the secondary base station (see paragraph 40, “In a first example implementation, the MS may be pre-configured (e.g., based on receiving a pre-configuration instruction from master BS) to perform one (or more) of the following operations in response to detecting a failed radio link… …3) suspend a RLC (radio link control) entity associated with the failed logical channel (or failed bearer); 4) suspend RLC entities of the MS associated with all of a plurality of logical channels of the failed radio link between the MS and the secondary BS…”), and
transmitting, to the master base station, an indication indicating that the number of the one or more RA preamble transmissions has reached the maximum number of preamble transmissions (see paragraph 41, “…in response to detecting the failed radio link (e.g., failed logical channel or failed bearer), the MS may perform the pre-configured suspend operation, send a radio link failure notification to the master BS, and await further instructions from the master BS.”).
Sebire fails to teach the master base station being associated with first group of cells including at least one first cell and a secondary base station associated with a second groups of cells including at least one second cell, the at least one second cell including a specific cell associated with the specific RB. Since Sebire fails to explicitly disclose the base stations associated with groups of cells, Sebire fails to explicitly teach the RA preamble being transmitted on a cell of a group associated with the second node and stopping UL transmission to all cells of the group associated with the second node including the cell associated with the specific RB, however Sebire does disclose suspending all communications the MS and the secondary BS (see paragraph 40).
Deenoo teaches, in an analogous system and method for dual connectivity by a UE (see paragraph 90, “The term dual-connectivity may be also meant to cover scenarios where the user equipment ((UE) or wireless transmit/receive unit (WTRU). See also paragraph 72 of the ‘233 provisional) may be connected to the macro-layer and one or more small-cells simultaneously (e.g. UE might be actively receiving data from the cells it may be connected to).”), a master base station associated with a  first group of cells including at least one first cell (see “MACRO CELL” in figure 4 which has a plurality of component carriers, see also figure 4 in the ‘233 provisional) and secondary base station associated with a second groups of cells including at least one second cell (see “SMALL CELL 1” in figure 4A, see also figure 4 in the ‘233 provisional), the one or more second cells including a specific cell associated with a specific RB served by both the master and secondary base station (see DRB1 in figure 4 and 4A and paragraph 114, “A single DRB may be split between a macro and a small cell. In some embodiments, a PDCP in a macro can have two underlying corresponding RLC protocol set entities, one set in macro and/or another set in the small cell, for example. FIG. 4 and FIG. 4A illustrate an example structure for DL, for example a single DRB model, where the PDCP may be in the Macro.” See also paragraph 81 and figure 4 in the ‘233 provisional). Deenoo further teaches transmitting an RA preamble being on a cell of a group associated with the second node (see paragraph 258, “In this case, with UE may be required to perform one RACH transmission (and perhaps only one) for one or more, or all, the configured small cells. One or more, or all, the configured small cells may receive the preamble and may estimate the timing advance and may provide the grants and timing advance command individual RAR per small cell layer.” See also paragraph 168 of the ‘233 provisional.).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Sebire with the above teachings of Deenoo such that the master and secondary base stations are associated with a first and a second group of cells respectively, whereby a specific RB is serviced by at least one cell from the master base station and at least one cell from the secondary base station. One of ordinary skill in the art would have been motivated to make such modification in order to implement carrier aggregation with separate eNBs as suggested by Deenoo (see paragraphs 84-86).
The combination of Sebire and Deenoo fails to teach flushing a hybrid automatic repeat request (HARQ) buffer used for transmission of media access control (MAC) protocol data unit in a Msg3 buffer, based on the number of RA preamble transmissions reaching a maximum number.
Dinan teaches, in an analogous system, flushing a hybrid automatic repeat request (HARQ) buffer used for transmission of media access control (MAC) protocol data unit in a Msg3 buffer, based on the number of RA preamble transmissions reaching a maximum number (see lines 39-57 of column 36, “If RAR is not received, UE may increment PREAMBLE_TRANSMISSION_COUNTER by 1... …If PREAMBLE_TRANSMISSION_COUNTER=preambleTransMax+1 and the random access preamble is transmitted on an SCell, then UE may consider the random access procedure unsuccessfully completed. UE may stay in RRC connected mode and keep the RRC connection active eventhough a random access procedure unsuccessfully completed on a secondary TAG. According to some of the various aspects of embodiments, at completion of the random access procedure, the UE may discard explicitly signalled ra-PreambleIndex and ra-PRACH-MaskIndex, if any; and flush the HARQ buffer used for transmission of the MAC PDU in the Msg3 buffer.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire and Deenoo with the above teachings of Dinan. Such a modification would be merely applying a known technique of handling a failure in a secondary cell while already connected to a primary cell to improve a similar random access method involving a secondary base station as disclosed by Sebire in view of Deenoo. 

Referring to claim 13, the combination of Sebire, Deenoo, and Dinan teaches the method of claim 12 (as shown above), and the combination further teaches wherein the UL transmissions on the first group are not interrupted based on the number of the one or more RA preamble transmissions reaching the maximum number of preamble transmissions (see paragraph 41 note that since a radio link failure notification is sent to the master, UL transmission on the first group is not interrupted).

Referring to claim 14, the combination of Sebire, Deenoo, and Dinan teaches the method of claim 12 (as shown above), and Deenoo further teaches wherein the first group is a first timing advance group (TAG) where a common first timing advance (TA) is applied to all cells in the first TAG (see paragraph 259, see also paragraph 169 of the ‘233 provisional), and wherein the second group includes a second TAG where a common second TA is applied to all cells in the second TAG (see paragraph 258, see also paragraph 169 of the ‘233 provisional).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Sebire with the above teaching of Deenoo in order to further support carrier aggregation.

Referring to claim 15, the combination of Sebire, Deenoo, and Dinan teaches the method of claim 12 (as shown above), and Sebire further teaches wherein the UL transmissions includes at least one of a physical uplink share channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission, an RA preamble transmission, a channel state information (CSI) reporting, a scheduling request (SR) transmission, a hybrid automatic repeat request (HARO) feedback, or a sounding reference signal (SRS) transmission (see paragraph 39 which describes a RA preamble transmission procedure).

Referring to claim 16, the combination of Sebire, Deenoo, and Dinan teaches the method of claim 12 (as shown above), and Sebire further teaches wherein the indication further includes an identifier assigned by either the master base station or the secondary base station, the identifier comprising at least one of a physical cell identifier of the secondary base station, a global identifier of the secondary base station, or a cell identifier of the secondary base station (see figure 3).

Referring to claim 20, Sebire teaches a user equipment (UE) configured to perform a random access (RA) procedure in a wireless communication system (see figure 6), the UE comprising:
a memory (see item 606 in figure 6 and paragraph 50);
a radio frequency (RF) unit (see item 602A and paragraph 50); and
a processor coupled to the memory and the RF unit (see item 604 in figure 6, and configured to:
establish one or more radio bearers (RBs) (see items 203 and 205 in figure 2) served by at least one of the master base station or the secondary base station (see items 134 and 138 of figure 2), the one or more RBs comprising a specific RB served by both the master and secondary base station (see item 203 in figure 2 and paragraph 33, “However, in one example implementation, secondary BS 138 does not include a PDCP entity, but rather, both master BS 134 and secondary BS 138 rely on a common (or shared) PDCP entity 220B to handle packets (perform PDCP functions) for bearer 203.”),
perform uplink (UL) transmissions via the established one or more RBs […] associated with the master base station and […] associated with the secondary base station (see paragraph 33, “In the uplink direction for bearer 203, traffic from the RLC 232/MAC 234 entities of secondary BS 138 and traffic from the RLC 222B/MAC 224B entities of the master BS 134 are both fed or input to common PDCP entity 220B for transmission over core network 210, for example.”),
perform one or more RA preamble transmissions to the secondary base station […] (see paragraph 36, “The MS may detect a radio link failure for a radio link (e.g., radio link 212 or radio link 214) between the MS and the secondary BS.” see also paragraph 39, “For example, as part of random access, a MS may send a BS a random access request…”);
count a number of the one or more RA preamble transmissions until the RA procedure is completed (see paragraph 39, “However, a retransmit counter may be incremented each time a random access request is sent to a BS, and a radio link failure may be declared when the retransmit counter reaches a threshold or maximum number of retransmissions without receiving a random access response from the BS.”); and
based on a number of the one or more RA preamble transmissions reaches a maximum number of preamble transmissions (see paragraph 39, “However, a retransmit counter may be incremented each time a random access request is sent to a BS, and a radio link failure may be declared when the retransmit counter reaches a threshold or maximum number of retransmissions without receiving a random access response from the BS.”):
stop all UL transmissions associated with the secondary base station (see paragraph 40, “In a first example implementation, the MS may be pre-configured (e.g., based on receiving a pre-configuration instruction from master BS) to perform one (or more) of the following operations in response to detecting a failed radio link… …3) suspend a RLC (radio link control) entity associated with the failed logical channel (or failed bearer); 4) suspend RLC entities of the MS associated with all of a plurality of logical channels of the failed radio link between the MS and the secondary BS…”), and
transmit, to the master base station, an indication indicating that the number of the one or more RA preamble transmissions has reached the maximum number of preamble transmissions (see paragraph 41, “…in response to detecting the failed radio link (e.g., failed logical channel or failed bearer), the MS may perform the pre-configured suspend operation, send a radio link failure notification to the master BS, and await further instructions from the master BS.”).
Sebire fails to teach the master base station being associated with first group of cells including at least one first cell and a secondary base station associated with a second groups of cells including at least one second cell, the at least one second cell including a specific cell associated with the specific RB. Since Sebire fails to explicitly disclose the base stations associated with groups of cells, Sebire fails to explicitly teach the RA preamble being transmitted on a cell of a group associated with the second node and stopping UL transmission to all cells of the group associated with the second node including the cell associated with the specific RB, however Sebire does disclose suspending all communications the MS and the secondary BS (see paragraph 40).
Deenoo teaches, in an analogous system and method for dual connectivity by a UE (see paragraph 90, “The term dual-connectivity may be also meant to cover scenarios where the user equipment ((UE) or wireless transmit/receive unit (WTRU). See also paragraph 72 of the ‘233 provisional) may be connected to the macro-layer and one or more small-cells simultaneously (e.g. UE might be actively receiving data from the cells it may be connected to).”), a master base station associated with a  first group of cells including at least one first cell (see “MACRO CELL” in figure 4 which has a plurality of component carriers, see also figure 4 in the ‘233 provisional) and secondary base station associated with a second groups of cells including at least one second cell (see “SMALL CELL 1” in figure 4A, see also figure 4 in the ‘233 provisional), the one or more second cells including a specific cell associated with a specific RB served by both the master and secondary base station (see DRB1 in figure 4 and 4A and paragraph 114, “A single DRB may be split between a macro and a small cell. In some embodiments, a PDCP in a macro can have two underlying corresponding RLC protocol set entities, one set in macro and/or another set in the small cell, for example. FIG. 4 and FIG. 4A illustrate an example structure for DL, for example a single DRB model, where the PDCP may be in the Macro.” See also paragraph 81 and figure 4 in the ‘233 provisional). Deenoo further teaches transmitting an RA preamble being on a cell of a group associated with the second node (see paragraph 258, “In this case, with UE may be required to perform one RACH transmission (and perhaps only one) for one or more, or all, the configured small cells. One or more, or all, the configured small cells may receive the preamble and may estimate the timing advance and may provide the grants and timing advance command individual RAR per small cell layer.” See also paragraph 168 of the ‘233 provisional.).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Sebire with the above teachings of Deenoo such that the master and secondary base stations are associated with a first and a second group of cells respectively, whereby a specific RB is serviced by at least one cell from the master base station and at least one cell from the secondary base station. One of ordinary skill in the art would have been motivated to make such modification in order to implement carrier aggregation with separate eNBs as suggested by Deenoo (see paragraphs 84-86).
The combination of Sebire and Deenoo fails to teach flushing a hybrid automatic repeat request (HARQ) buffer used for transmission of media access control (MAC) protocol data unit in a Msg3 buffer, based on the number of RA preamble transmissions reaching a maximum number.
Dinan teaches, in an analogous system, flushing a hybrid automatic repeat request (HARQ) buffer used for transmission of media access control (MAC) protocol data unit in a Msg3 buffer, based on the number of RA preamble transmissions reaching a maximum number (see lines 39-57 of column 36, “If RAR is not received, UE may increment PREAMBLE_TRANSMISSION_COUNTER by 1... …If PREAMBLE_TRANSMISSION_COUNTER=preambleTransMax+1 and the random access preamble is transmitted on an SCell, then UE may consider the random access procedure unsuccessfully completed. UE may stay in RRC connected mode and keep the RRC connection active eventhough a random access procedure unsuccessfully completed on a secondary TAG. According to some of the various aspects of embodiments, at completion of the random access procedure, the UE may discard explicitly signalled ra-PreambleIndex and ra-PRACH-MaskIndex, if any; and flush the HARQ buffer used for transmission of the MAC PDU in the Msg3 buffer.”).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire and Deenoo with the above teachings of Dinan. Such a modification would be merely applying a known technique of handling a failure in a secondary cell while already connected to a primary cell to improve a similar random access method involving a secondary base station as disclosed by Sebire in view of Deenoo. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sebire in view of Deenoo and Dinan as applied to claim 12 above, and further in view of Zhong et al. (U.S. Pub. No. 2016/0029427 hereinafter “Zhong”). 

Referring to claim 17, the combination of Sebire, Deenoo and Dinan teaches the method of claim 12 (as shown above), however the combination fails to teach stopping all UL transmissions comprises prohibiting performing of a radio resource control (RRC) connection re-establishment with the secondary base station.
Zhong teaches, in an analogous system, stopping all UL transmissions comprises prohibiting performing of a radio resource control (RRC) connection re-establishment with the secondary base station (see paragraph 37, “However, in this embodiment, in this case an RRC connection re-establishment process is not initiated by the secondary base station, and instead, the RLC entity corresponding to the primary base station is instructed to retransmit the PDU that reaches the maximum quantity of retransmissions…”). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire, Deenoo, and Dinan with the above teachings of Zhong because Zhong suggests that step avoids further packet loss, thereby improving the user experience (see paragraph 37).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebire in view of Deenoo and Dinan as applied to claim 12 above, and further in view of Kwon et al. (U.S. Pub. No. 2012/0300752 hereinafter “Kwon”).

Referring to claim 18, the combination of Sebire, Deenoo, and Dinan teaches the method of claim 12 (as shown above), however the combination fails to teach wherein the one or more RA preambles are randomly selected from a set of RA preambles by the UE.
Kwon teaches, in an analogous system the RA preamable is randomly selected from a set of preambles by the UE (see paragraph 190).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire, Deenoo, and Dinan such that the RA preamble is randomly selected from a set of preambles by the UE. Such a modification would be merely combining the known prior art element of selecting a preamble for transmission by a UE according to known methods to yield a predictable result.

Referring to claim 19, the combination of Sebire, Deenoo, and Dinan teaches the method of claim 12 (as shown above), however the combination fails to teach the one or more RA preambles are assigned by the master base station or the secondary base station.
Kwon teaches, in an analogous system the RA preamable is assigned by the MeNB or the SeNB (see paragraph 267).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Sebire and Lim such that the RA preamble is randomly selected from a set of preambles by the UE. Such a modification would be merely combining the known prior art element of selecting a preamble for transmission by a UE according to known methods to yield a predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art as it pertains to the Applicant’s invention:
U.S. Pub. No. 2013/0176953 to Stern-Berkowitz et al.; and 
U.S. Pub. No. 2015/0016367 to Koskinen et al. are both cited as teaching subject matter relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992